
	
		II
		110th CONGRESS
		1st Session
		S. 1020
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Mrs. Hutchison (for
			 herself, Mr. Stevens,
			 Ms. Murkowski, Mr. Allard, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To move toward energy independence through
		  a coordinated development of renewable energy sources, including wave, solar,
		  wind, geothermal, and biofuels production.
	
	
		1.Short titleThis Act may be cited as the
			 Creating Renewable Energy through
			 Science and Technology Act or the CREST
			 Act.
		2.Renewable Energy Advisory
			 CommitteeThe National Science
			 Foundation Act of 1950 (42 U.S.C. 1861 et seq.) is amended—
			(1)by redesignating section 16 as section 17;
			 and
			(2)by inserting after section 15 the
			 following:
				
					16.Renewable Energy Advisory
				Committee
						(a)EstablishmentThe Director of the Foundation shall
				establish the Council on Renewable Energy (referred to in this section as the
				CORE) to—
							(1)advise Congress on renewable energy
				development, strategy, research, and marketability; and
							(2)facilitate collaboration among Federal
				agencies regarding the execution of national renewable energy
				objectives.
							(b)DutiesThe CORE shall—
							(1)promote renewable energy research and
				development in the areas of wind, wave, solar, geothermal, and biofuels
				production, particularly cellulosic;
							(2)consult with renewable energy experts
				regarding renewable energy policies and make policy recommendations to Federal
				agencies; and
							(3)identify and recommend public and private
				research institutions to carry out renewable energy research described in
				paragraph (1).
							(c)Membership
							(1)In generalThe CORE shall consist of the following
				members (or their designees):
								(A)The Secretary of Energy.
								(B)The Secretary of Agriculture.
								(C)The Secretary of Commerce.
								(D)The Administrator of the National Oceanic
				and Atmospheric Administration.
								(E)The Director of the Office of Science and
				Technology Policy.
								(F)Representatives from public
				laboratories.
								(G)Representatives of industry and trade
				groups.
								(H)Representatives of State agencies.
								(2)Selection processNot later than 90 days after the date of
				the enactment of this section, the Director of the Foundation, in consultation
				with the members listed in subparagraphs (A) through (E) of paragraph (1),
				shall select the members listed in subparagraphs (F) through (H) of paragraph
				(1).
							(d)Meetings
							(1)ChairpersonThe CORE shall select a Chairperson from
				among its members.
							(2)MeetingsThe CORE shall convene, in person or by
				electronic means, at least 4 times a year, at the call of the
				Chairperson.
							(3)QuorumA majority of the members serving on the
				Advisory Committee shall constitute a quorum for purposes of conducting the
				business of the Advisory Committee.
							(e)Powers
							(1)HearingsThe CORE may hold such hearings, sit and
				act at such times and places, take such testimony, and receive such evidence as
				the CORE considers advisable to carry out the purposes of this section.
							(2)Personnel matters
								(A)CompensationMembers of the CORE shall serve without
				compensation, but shall receive travel expenses, including per diem in lieu of
				subsistence, in accordance with sections 5702 and 5703 of title 5, United
				States Code.
								(B)StaffThe Chairperson may, without regard to the
				civil service laws and regulations, appoint, terminate, and set the
				compensation of an executive director and such other additional personnel as
				may be necessary to enable the CORE to perform the duties described in
				subsection (b).
								(3)CooperationThe CORE may secure directly from any
				Federal agency or private entity such information as the CORE considers
				necessary to perform the duties described in subsection (b).
							(f)Annual reportThe CORE shall submit an annual report to
				Congress that contains—
							(1)a summary of the CORE’s activities;
							(2)recommendations regarding Federal funding
				for renewable energy development research; and
							(3)recommendations regarding the expenditure
				of such funding on the particular renewable energy sources specified in
				subsection (b)(1).
							(g)Authorization of
				appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				section.
						.
			
